DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Examiner has cited particular columns and line numbers, paragraphs, and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Amendment
Examiner acknowledges amended Claims 1-5 in the response filed on 7/25/2022. 
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Tanaka’s “plate-shaped permanent magnets” are not “separate from” any ion-pump magnets as required by Claim 1 (because they are the ion-pump magnets).  Hughes also does not disclose a permanent drive magnet that is separate from ion-pump magnets.  
However, Applicant’s arguments are unpersuasive.  Regarding the limitation(s) "separate from" in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants' specification as it would be interpreted by one of ordinary skill in the art. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994). See MPEP 2111. Specifically, the Examiner notes that this term is not defined in the Specification, and does not necessarily require the drive magnet set including at least one permanent drive magnet to be distinctly different in materials, structure, etc. from the ion-pump magnets.  According to Merriam-Webster, the term “separate” is defined as “to set or keep apart: DISCONNECT, SEVER”.  Thus, the broadest definition of “separate from” may merely require the drive magnet set to be physically set/spaced apart from the ion-pump magnets.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 3-5 recite the limitation, “ion-pump magnets” (emphasis added), which broadly recites its magnetic-field shield system may have an infinite amount of ion-pump magnets within the interior of the ferro-magnetic enclosure.  However, Applicant’s Specification only describes having only two/a pair of ion-pump magnets present in their invention.  
Appropriate clarification and/or correction are required in the next response. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the pumping volume".  There is insufficient antecedent basis for this limitation in the claim.
Appropriate clarification and/or correction are required in the next response. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20170133210 (“Tanaka”).
With regards to Claim 1, Tanaka teaches a magnetic-field shield system comprising a ferro-magnetic enclosure (150) defining an interior and an exterior, a drive magnet set, and ion pump magnets in the interior, wherein the drive magnet set includes at least one permanent drive magnet that is separate from the ion-pump magnets.  Tanaka further teaches a magnetic field generated by the ion-pump magnets in the interior and being associated with magnetic flux density (Abstract, Figs. 1, 2, and 4, [0079], and [0102]-[0111]).  Please see Examiner’s annotation below of an example how Tanaka’s invention reads on Applicant’s broad limitations.  

    PNG
    media_image1.png
    450
    653
    media_image1.png
    Greyscale

The limitation "a drive magnet set arranged to redirect magnetic flux density, which would otherwise extend to the exterior, along a path within the ferro-magnetic material and not extending to the exterior" is a functional limitation(s). As defined in the MPEP, "[a] functional limitation is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971)"- MPEP § 2173.05(g).
In the instant case, Tanaka recognizes its drive magnet set including at least one permanent drive magnet is arranged to redirect magnetic flux density along a path within the ferro-magnetic enclosure (150) and not extending to the exterior of the ferro-magnetic enclosure (Figs. 1 and 4, [0076], [0103], [0108], [0110] and [0111]). 

With regards to Claim 2, Tanaka teaches the ion-pump magnets include a pair of permanent magnets that collectively generate the magnetic field (Figs. 1, 2, and 4, [0079], and [0103]). 

With regards to Claim 3, Tanaka teaches the ferro-magnetic enclosure (150) encloses an ion pump (100), the ion pump including the ion-pump magnets (Figs. 1, 2, and 4, [0079], and [0103]). 

With regards to Claim 4, Tanaka teaches an ultra-high vacuum (UHV) cell (1) defining a work chamber (external device disclosed in paragraph [0076]), an ion pump (100), and a channel (disclosed in paragraph [0081]) from the work chamber to the ion pump, the ion pump being located in the interior and the work chamber being located in the exterior, the ion pump including the ion-pump magnets (Abstract, Figs. 1, 2, and 4, [0076], [0079], [0081], [0102], [0103], [0107], [0108]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170133210 (“Tanaka”) as applied to Claim 1 above, and further in view of US Patent No. 9960026 (“Hughes”).
With regards to Claim 5, Tanaka teaches a work chamber as set forth above. 
Tanaka does not teach the specifics of the work chamber as claimed. 
However, Hughes teaches a UHV system comprising a work chamber that includes a trap for ions or neutral atoms (Col. 5: Lines 30-37), and a permanent drive magnet that help isolate the trap from the magnetic field generated by the ion-pump magnets (Fig. 6 and Col. 9: Lines 52-54).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Tanaka include a work chamber that includes a trap for ions or neutral atoms, and the permanent drive magnet helping the ferro-magnetic enclosure isolate the trap from the magnetic field generated by the ion-pump magnets to obtain a desirable UHV system with excellent properties as disclosed in Col. 6: Lines 4-31. 

With regards to Claim 6, the prior art of record teaches a magnetic-field shield system as set forth above.  
Tanaka does not teach the distance between the trap and the ion pump. 
However, Hughes teaches a distance between the trap and the ion pump is between 10-30 mm (Col. 7: Line 63 bridging over to Col. 8: Line 5).  Specifically, Hughes teaches Housing 200 is basically a rectangular parallelepiped silicon monocrystal with apertures 240 and 242 cored or otherwise machined therethrough to define a manifold.  Example dimensions are: anode diameter 10 mm-30 mm (e.g., 19 mm), anode length 10 mm-30 mm (e.g., 17 mm) (Col. 7: Lines 63-67).  Hughes further teaches a characteristic diameter of the pumping volume (Please see Col. 9: Lines 1-3, which discloses “Penning-trap” aperture 240, within which a Penning trap is to be established has a relatively large diameter).  
It would have been obvious to one of ordinary skill in the art to have determined the optimum value of a results effective variable, such as a distance between a trap and an ion pump through routine experimentation, especially given the knowledge in the art that a dimension of a UHV system can impact the overall properties of the UHV system.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize a distance between the trap and the ion pump to be is less than 10 times a characteristic diameter of a pumping volume in order to allow a higher level of compactness while reducing material costs (Col. 8: Lines 10-13). 

With regards to Claim 7, the prior art of record teaches a magnetic-field system as set forth above.  
Tanaka does not teach the distance between the trap and the ion pump is less than 6 centimeters. 
However, Hughes teaches a distance between the trap and the ion pump is less than 6 cm (Col. 7: Line 63 bridging over to Col. 8: Line 5).  Specifically, Hughes teaches Housing 200 is basically a rectangular parallelepiped silicon monocrystal with apertures 240 and 242 cored or otherwise machined therethrough to define a manifold.  Example dimensions are: anode diameter 10 mm-30 mm (e.g., 19 mm), anode length 10 mm-30 mm (e.g., 17 mm) (Col. 7: Lines 63-67).  It would  have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the magnetic-field shield system in Tanaka, to have a distance between the trap and the ion pump to be less than 6 cm, in order to allow for a higher level of compactness while reducing material costs (Col. 8: Lines 10-13).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785